Citation Nr: 1103649	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 
with service in Thailand from May 1968 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Detroit, 
Michigan Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing before the RO in March 2007.  
A transcript of that hearing has been associated with the claims 
file.

In April 2009, the Board denied the Veteran's claims for service 
connection for diabetes mellitus, type II, and prostate cancer.  
The Veteran appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court) which, 
by order dated in February 2010, granted a January 2010 Joint 
Motion for Remand and remanded the case for compliance with the 
terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that, pursuant to the January 2010 Joint Motion, 
there is a further VA duty to assist the Veteran in developing 
evidence pertinent to his claims for service connection for 
diabetes mellitus, type II and prostate cancer, both to include 
as due to exposure to herbicides.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159 (2010).  In particular, 
additional development is necessary to determine whether the 
Veteran was exposed to herbicides while in Thailand during the 
Vietnam era.

The record reflects that the Veteran has a current diagnosis of 
diabetes mellitus, type II and was diagnosed with prostate cancer 
for which he underwent a prostatectomy in 2005 with subsequent 
treatment.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was 
exposed to certain herbicide agents, during active military, 
naval, or air service and has a disease listed in 38 C.F.R. 
§ 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The listed diseases include type II diabetes 
mellitus and prostate cancer.

However, under 38 C.F.R. § 3.307(a)(6), the presumption with 
respect the diseases listed in 38 C.F.R. § 3.309(e) only applies 
to veterans who had service in the Republic of Vietnam.  Although 
the record evidence shows that the Veteran, in this case, has 
been diagnosed with type II diabetes mellitus and prostate 
cancer, he is not shown and does not contend to have had service 
in Vietnam.  Thus, based on the record evidence, the statutory 
and regulatory presumptive provisions for exposure to certain 
herbicide agents do not apply in this case.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2010).  Moreover, 
exposure to herbicides is not presumed in such instances.  
38 U.S.C.A. § 1116 (f) (West 2002).

Nevertheless, even if an Appellant is found not entitled to a 
statutory presumption of service connection, the claim must still 
be reviewed to determine if service connection can be established 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724-2727 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).  The ruling in Combee also applies to claims 
based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

Since the Veteran in this case did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources.  See Combee and Brock, both supra.

With regard to the Veteran's assertions of Agent Orange exposure 
in Thailand, VA has developed specific procedures to determine 
whether a Veteran was exposed to herbicides in a vicinity other 
than the Republic of Vietnam or along the demilitarized zone 
(DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) Service 
via e-mail and a review be requested of the inventory of 
herbicide operations maintained by the Department of Defense 
(DOD) to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should then 
be sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 
6, 2009).  The M21-1MR also specifies when herbicide exposure may 
be conceded in certain cases where the Veteran served in Thailand 
during the Vietnam era.  

The VBA Fast Letter 09-20 provides updated information concerning 
herbicide use in Thailand during the Vietnam era.  Previous 
development procedures that VBA was using for purposes of 
developing information concerning possible Agent Orange exposure 
in Thailand was replaced by a memorandum for the record that was 
jointly prepared by the Compensation and Pension Service and the 
Department of Defense.  If a claimed herbicide exposure cannot be 
resolved based on the information contained in the memorandum, 
then follow-up inquiries must be sent to the JSRRC before the 
claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent 
Orange, were used at the Pranburi Military Reservation from April 
to September 1964, but not near any U.S. military installation or 
Royal Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not used 
or stored in Thailand.  See VBA Fast Letter 09-20.  The 
memorandum also reflects that some Operation RANCH HAND aircrafts 
flew insecticide missions in Thailand from August 1963 to 
September 1963 and in October 1966.  Id.  While there was no 
reported use of tactical herbicides on allied bases in Thailand, 
the memorandum indicated evidence of sporadic use of non-tactical 
(commercial) herbicides within fenced perimeters.

In this case, the evidence demonstrates that the Veteran served 
in Thailand from May 1968 to May 1969 with Company A of the 809th 
Engineering Battalion and with the 54th Engineering Company.  The 
Veteran testified in a March 2007 RO hearing, that while he was 
stationed in Thailand during the Vietnam era, he was assigned to 
the 54th Engineer Company and 809th Engineer Battalion and was 
located about 60 miles from Nakhon Phanom (NKP) Air Force Base 
near "Rumshisha," 100 miles from Vietnam, and 30 miles from 
Laos.  He also testified that he operated asphalt equipment which 
is confirmed by his service personnel records which demonstrate 
his military occupational specialty (MOS) was that of an asphalt 
operator and specialist.  Finally, in a January 2011 lay 
statement, a service member, T.M.D. stated that he served in the 
Army in S.K.P., Thailand in 1968 and 1969 and witnessed the 
G.I.'s wearing bandanas over their faces and spraying chemicals 
around the "hooches" which they said were to kill weeds.  

While RO hearing transcript spelled the Veteran's reported 
location as being near "Rumshisha," this spelling is not a 
recorded city in Thailand; however the Board notes Camp Rum Chit 
Chai was located in Sakhon Nakhon, Thailand.  

Here, it does not appear that the required evidentiary 
development procedures have been followed and there is no 
evidence that the Veteran was responsible for working along the 
fenced perimeters of any base.  The Court has consistently held 
that evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty-to-assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by M21-1).  

As the claimed herbicide exposure cannot be resolved based on the 
information contained in the memorandum, a follow-up inquiry must 
be sent to the JSRRC before the claim can be properly 
adjudicated.  As such, the Board concludes that this matter must 
be remanded, including for compliance with the procedures set 
forth in the VA Adjudication Manual.

In this case, the record only contains partial service personnel 
records.  Therefore upon remand, the Veteran's entire service 
personnel file should be obtained.  

Prior to sending a request to JSRRC, the RO should send the 
Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which informs him of claims for service 
connection based on Agent Orange exposure and the new rulemaking 
discussed herein with procedures to address claims based on Agent 
Orange exposure in Thailand.  In doing so, the Veteran should 
also be provided with corrective notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
should also request that the Veteran submit information 
pertaining to the approximate dates, location, and nature of his 
alleged exposure.  Once the RO has obtained the information as to 
the approximate dates, location, and nature of the alleged 
exposure, it should then send an inquiry to JSRRC for 
verification of herbicide exposure from non-tactical, commercial 
use on any location identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective notice that (1) complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b); (2) informs 
him of the evidence required to establish a 
service connection claim based on Agent 
Orange exposure; and (3) explains the new 
rulemaking discussed herein with procedures 
to address claims based on Agent Orange 
exposure in Thailand.

The RO/AMC should also request that the 
Veteran submit information pertaining to the 
approximate dates, location, and nature of 
his alleged herbicide exposure.

In addition, the letter should contain an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should contact the NPRC and, 
if unsuccessful, the service department, to 
obtain the Veteran's entire service personnel 
records.  All efforts to obtain these records 
should be documented in the Veteran's claims 
file.  If records are not available, the 
source should so indicate.  Failures to 
respond or negative replies to any request 
should be noted in writing and also 
associated with the claims file.

3.  After obtaining information as to the 
approximate dates, location, and nature of 
the Veteran's alleged exposure, the RO/AMC 
should compile a list of the Veteran's 
service dates and locations as well his 
contentions regarding exposure to herbicides 
in service.  This information should be 
forwarded to the JSRRC and request all 
evidence of exposure to either tactical or 
commercial herbicide in accordance with 38 
C.F.R. § 3.159 (2010).  This development 
should be undertaken pursuant to VA's 
Adjudication Procedure Manual, M21-1MR, with 
respect to veterans serving in Thailand 
during the Vietnam era.

The requests should continue until the 
records are obtained; or, it is reasonably 
certain that the records do not exist or that 
further efforts to obtain the records would 
be futile.  If the RO/AMC is unable to locate 
those records, then a memorandum of the 
efforts in attempting to obtain those records 
should be associated with the claims file.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
